Name: 79/48/EEC: Commission Decision of 8 December 1978 approving the plan for the eradication of leucosis submitted by the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  food technology;  health;  agricultural activity
 Date Published: 1979-01-19

 Avis juridique important|31979D004879/48/EEC: Commission Decision of 8 December 1978 approving the plan for the eradication of leucosis submitted by the Federal Republic of Germany (Only the German text is authentic) Official Journal L 013 , 19/01/1979 P. 0063 - 0063COMMISSION DECISION of 8 December 1978 approving the plan for the eradication of leucosis submitted by the Federal Republic of Germany (Only the German text is authentic) (79/48/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (1), and in particular Article 9 (2) thereof, Whereas, in letters dated 18 May 1978 and 8 August 1978, the Federal Republic of Germany notified the Commission of a plan to eradicate leucosis; Whereas the Federal Republic of Germany has supplemented its plan for the eradication of enzootic bovine leucosis so that its implementation complies with the provisions of Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle (2), and in particular Article 24 (2) concerning the slaughter within 30 days of cattle in which leucosis has been officially established and possibly those considered by the competent authorities to be infected; Whereas, after examination and taking into account the declarations made by the Federal Republic of Germany, this plan, as it has been applied from 1 June 1978, complies with Directive 77/391/EEC and, therefore, the conditions for financial participation by the Community from 1 June 1978 are fulfilled; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the eradication of leucosis as applied by the Federal Republic of Germany from 1 June 1978 is hereby approved. Article 2 Financial participation by the Community shall be in respect of eligible expenditure on account of slaughterings taking place on or after 1 June 1978. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 8 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 145, 13.6.1977, p. 44. (2)OJ No L 15, 19.1.1978, p. 34.